UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4669


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER WAYNE JONES, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00037-JAB-1)


Submitted:   April 30, 2015                   Decided:   May 20, 2015


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant. Eric Lloyd Iverson, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roger Wayne Jones, III, appeals his jury conviction and

204-month sentence for possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2012).

Jones’s   counsel      has     filed     a       brief   pursuant     to     Anders   v.

California,      386 U.S. 738   (1967),        stating   that    there     are   no

meritorious grounds for appeal but questioning whether a police

search of a vehicle in which Jones was a passenger violated the

Fourth    Amendment,      whether      that        was   sufficient        evidence   to

support    the     jury       verdict,       whether      Jones’s      sentence       is

reasonable, whether Jones had ineffective assistance of counsel,

and whether prosecutorial misconduct occurred.                      Jones has filed

a pro se brief arguing that the Government failed to satisfy its

burden of proof at trial and that the district court erred in

sentencing him under the Armed Career Criminal Act (“ACCA”). 1                        We

affirm.

     First, with regard to Jones’s Fourth Amendment claim, we

conclude that Jones has waived his right to challenge the search

because he failed to file a motion to suppress before trial.

See United States v. Moore, 769 F.3d 264, 267 (4th Cir. 2014)


     1
       Jones also filed a supplemental pro se brief, but he has
moved to strike it and to stay this appeal. We grant the motion
to strike, and we deny the motion to stay.



                                             2
(providing        standard),       cert.    denied,     135    S.   Ct.   1463   (2015);

United States v. Whorley, 550 F.3d 326, 337 (4th Cir. 2008)

(applying waiver, declining to address suppression issues raised

for first time on appeal, and citing cases adopting rule).

       Jones also challenges the sufficiency of the evidence.                         We

must   uphold       a   jury’s     guilty    verdict    if     there   is   substantial

evidence, viewed in the light most favorable to the Government,

to support it.           United States v. Hamilton, 701 F.3d 404, 409

(4th Cir. 2012); see United States v. Cornell, 780 F.3d 616, 630

(4th       Cir.     2015)     (defining       substantial           evidence).       “In

determining whether there is substantial evidence to support a

verdict, we defer to the jury’s determinations of credibility

and resolutions of conflicts in the evidence, as they are within

the    sole       province    of    the    jury   and    are    not    susceptible   to

judicial review.”            United States v. Louthian, 756 F.3d 295, 303

(4th Cir.) (internal quotation marks omitted), cert. denied, 135
S. Ct. 421 (2014).             We have reviewed the trial transcript and

conclude that the jury had ample evidence to support a guilty

verdict.      See United States v. Reed, 780 F.3d 260, 271 (4th Cir.

2015) (stating elements of offense). 2

       2
       To the extent Jones asserts error in the district court’s
handling of a jury question during deliberations, we reject his
claim.   See United States v. Burgess, 604 F.3d 445, 453 (4th
Cir. 2012) (stating standard of review).



                                             3
       We next review Jones’s sentence for both procedural and

substantive             reasonableness                 “under       a           deferential

abuse-of-discretion standard.”                Gall v. United States, 552 U.S.
38,    41     (2007).       We     must   “ensure        that     the   district         court

committed       no    significant      procedural         error,    such        as   .    .    .

improperly calculating[] the Guidelines range.”                           Id. at 51.           If

there is no significant procedural error, we then consider the

sentence’s substantive reasonableness under “the totality of the

circumstances, including the extent of any variance from the

Guidelines range.”            Id.     We presume that a sentence below a

properly calculated Guidelines range is reasonable.                               Louthian,
756 F.3d at 306.            A defendant can rebut this presumption only

“by    showing       that   the    sentence       is    unreasonable       when      measured

against the § 3553(a) factors.”               Id.

       After reviewing the presentence report and the sentencing

transcript, we conclude that Jones’s below-Guidelines sentence

is both procedurally and substantively reasonable.                          The district

court      properly     concluded     that    the       ACCA    applied    to     Jones       and

correctly calculated the advisory Guidelines range. 3                             The court

also       listened   to    both    parties’      arguments,       considered         the     18

       3
       We also reject Jones’s argument that the district court
erred in not submitting the question of his prior convictions to
the jury. See United States v. McDowell, 745 F.3d 115, 124 (4th
Cir. 2014), cert. denied, 135 S. Ct. 942 (2015).



                                              4
U.S.C. § 3553(a) (2012) factors, and articulated its reasons for

giving Jones a sentence below that range.                    See Gall, 552 U.S. at

51 (discussing procedural reasonableness).                      In addition, Jones

has not made the showing necessary to rebut the presumption of

reasonableness accorded his below-Guidelines sentence.

     Finally,     contrary        to   Jones’s       suggestion       in   the   Anders

brief,    the    record      contains      no        evidence    of    prosecutorial

misconduct,       and        we        decline         to       consider         Jones’s

ineffective-assistance claim on direct appeal because the record

does not conclusively establish his counsel’s ineffectiveness.

See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir.

2010).

     In   accordance      with     Anders,      we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.     We   therefore        affirm   the       district    court’s     judgment.

This court requires that counsel inform Jones, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Jones requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in   this      court     for    leave    to    withdraw    from

representation.     Counsel’s motion must state that a copy thereof

was served on Jones.




                                           5
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6